


ABA TEAM RESERVATION AGREEMENT




THIS TEAM RESERVATION AGREEMENT, is entered into as of this ______day of
________, 20___ by and between American Basketball Association , LLC, an Indiana
limited liability company located at 9421 Holliday Drive, Indianapolis, IN 46260
(“ABA”) and _______________, a _____________________ corporation (“Company”).

RECITALS

WHEREAS, ABA operates a professional basketball League in the United States,
Canada, and Mexico and desires to grant to Company the right to become a Class
“B” member of the ABA and to operate a Team in the greater metropolitan and
surrounding ____________________ which membership will be governed by the terms
and conditions of that certain ABA Team Operations Manual and Operating
Agreement, as amended from time to time (“Operating Agreements”);

NOW THEREFORE, in consideration of the foregoing, of the mutual promises of the
parties hereto, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.

Reservation Fee.  The Company will provide a non-refundable reservation fee to
the ABA which will be used by the ABA to confirm the Company’s financial
qualifications to operate a team and to assist the team in preparing for its
initial season of play.  If the ABA determines in its sole discretion the
company or its investor group does not have the financial backing to operate a
successful team, then the League will not grant the Operating Rights and the
Reservation Agreement will be cancelled. The assistance will include but not be
limited to supplying:  a team Operations Manual; typical operating budget;
suggested contracts for players, coaches, general managers, and front office
personnel; proposed Marketing Plan; and answering questions and making
recommendations concerning team start-up and first year operations.  

2.

Payment.  The Company will pay the ABA __________________ for this market
reservation with the execution of this contract.  This is a non-refundable
payment made with the intent to





play in the upcoming ________________ season and is subject to all the terms of
this Agreement.

3.

Conditional Grant of Operating Rights to Company.  The ABA hereby conditionally
grants and assigns to Company the exclusive right to operate (“Operating
Rights”) a professional basketball team in the greater metropolitan and
surrounding _________________ area to play in the ABA subject only to the terms
of the Operating Agreements and the condition of paragraph 4 and 5 infra.  

4.

Trademark and Logo.  The grant does not include the right to use the ABA
trademark or logo without permission of the ABA or to assign or transfer the
rights granted hereunder to any third party.

5.

Conditions of Grant.  This grant is subject to the Company providing the
following on or before June 1, ________ :

a.

an acceptable arena lease; and

b.

30 or more proposed home dates for the coming season.

6.

Company’s Agreement to be Bound by the Operating Agreements.  The Company agrees
to be bound by the terms and conditions of the Operating Agreement and
Operations Manual at all times while operating a team in the ABA.

7.

Binding Agreement.  This Agreement is binding on and enforceable by and against
the parties, their heirs, successors, legal representatives and assigns.

8.

Non-Transferable.  This Agreement and the rights conveyed to the Company
(including the right to operate a team in the ABA) are not transferable without
the consent of the ABA.

9.

Governing Law.  This Agreement shall be governed by and construed according to
the laws of the State of Indiana.  

10.

Severability of Provisions.  Each provision of this Agreement shall be
considered separable and if for any reason any provision which is not essential
to the effectuation of the basic purposes of this Agreement is determined to be
invalid and contrary to any existing or future law, such





2

ABA Confidential

1272067.v1




invalidity shall not impair the operating of or affect those provisions of this
Agreement which are valid.

11.

Notices.  Any notices required or permitted to be given under this Agreement
must be given in writing, and will be deemed given when personally delivered or,
if earlier, when received after mailing by registered of certified United States
mail, postage prepaid, with return receipt requested.  Notice to the Company is
valid if sent to his principal place of business.

12.

Headings.  The headings in this Agreement are inserted for convenience only and
are not part of the Agreement.

13.

Entire Agreement.  This Agreement sets forth all (and is intended by all parties
to be an integration of all) of the representations, promises, agreements and
understandings among the parties hereto and there are no representations,
promises, agreements or understandings, oral or written, express or implied,
among them other than as set forth, referred to, or incorporated herein.

14.

Amendment.  This Agreement may be amended by written agreement executed by both
parties hereto.

15.

Counterpart Copies.  More than one (1) copy of this Agreement may be executed
and all parties agree and acknowledge that each executed copy shall be a
duplicate original.




IN WITNESS WHEREOF, the parties hereto have duly and properly executed this
Agreement, this _________________ day of  ______________, 200_.




American Basketball Association, LLC

COMPANY







By:

By:




Name:

    Joe Newman

Name:




Title:

    Chief Executive Officer

Title:

Owner




Date:________________________________

Date:________________________________  





3

ABA Confidential

1272067.v1


